              Case 2:21-cv-00112-JCC Document 15 Filed 05/07/21 Page 1 of 3




 1                                                                The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   BRIAN ECHARD, on behalf of himself and             NO. 2:21-cv-00112-JCC
17   all others similarly situated,
18                                                      STIPULATED MOTION AND
19                      Plaintiff,                      [PROPOSED] ORDER EXTENDING
20                                                      ANSWER DEADLINE
21           v.
22                                                      NOTED ON MOTION CALENDAR:
23   WELLS FARGO BANK, N.A.,                            Friday, May 7, 2021
24
25                      Defendant.
26
27
28
29                                          STIPULATION
30
31          The parties, by and through their counsel of record, hereby stipulate and agree to extend
32
33   the deadline for Defendant Wells Fargo Bank, N.A. to answer Plaintiff’s First Amended
34
35   Complaint to Tuesday, June 1, 2021.
36
37          The parties hereto respectfully request that the Court enter the below Proposed Order.
38
39
40
41
42
43
44
45


     STIPULATED MOTION AND [PROPOSED] ORDER                        GORDON       600 University Street
     EXTENDING ANSWER DEADLINE - 1                                  TILDEN      Suite 2915
     No. 2:21-cv-00112-JCC                                         THOMAS       Seattle, WA 98101
                                                                   CORDELL      206.467.6477
            Case 2:21-cv-00112-JCC Document 15 Filed 05/07/21 Page 2 of 3




 1         DATED this 7th day of May, 2021.
 2
 3                                      GORDON TILDEN THOMAS & CORDELL LLP
 4                                      Attorneys for Defendants
 5
 6                                      By     s/Franklin D. Cordell
 7                                            Franklin D. Cordell, WSBA #26392
 8                                            Miles Bludorn, WSBA #54238
 9                                            600 University Street, Suite 2915
10                                            Seattle, Washington 98101
11                                            206.467.6477
12                                            fcordell@gordontilden.com
13                                            mbludorn@gordontilden.com
14
15                                            John C. Lynch, admitted pro hac vice
16                                            Jason E. Manning, admitted pro hac vice
17                                            Troutman Pepper Hamilton Sanders LLP
18                                            222 Central Park Avenue, Suite 2000
19                                            Virginia Beach, VA 23462
20                                            757.687.7500
                                              john.lynch@troutman.com
21
                                              jason.manning@troutman.com
22
23
           DATED this 7th day of May, 2021.
24
25
                                        SMITH & LOWNEY, PLLC
26
                                        Attorneys for Plaintiff
27
28
                                        By     s/Knoll Lowney
29
30                                            Knoll Lowney, WSBA # 23457
31                                            Alyssa Englebrecht, WSBA #46773
32                                            Meredith Crafton, WSBA # 46558
33                                            Marc Zemel, WSBA #44325
34                                            Savannah Rose, WSBA #57062
35                                            2317 E. John Street
36                                            Seattle, WA 98112
37                                            (206) 860-2883
38                                            knoll@smithandlowney.com
39                                            alyssa@smithandlowney.com
40                                            meredith@smithandlowney.com
41                                            marc@smithandlowney.com
42                                            savannah@smithandlowney.com
43
44
45


     STIPULATED MOTION AND [PROPOSED] ORDER                  GORDON      600 University Street
     EXTENDING ANSWER DEADLINE - 2                            TILDEN     Suite 2915
     No. 2:21-cv-00112-JCC                                   THOMAS      Seattle, WA 98101
                                                             CORDELL     206.467.6477
              Case 2:21-cv-00112-JCC Document 15 Filed 05/07/21 Page 3 of 3




 1                                      [PROPOSED] ORDER
 2
 3          For good cause shown and based on the above Stipulation of the parties hereto, the Court
 4
 5   orders as follows:
 6
 7      1. The deadline for Defendant Wells Fargo Bank, N.A. to answer Plaintiff’s First Amended
 8
 9          Complaint is Tuesday, June 1, 2021.
10
11
12
13          DATED: ______________
14
15
16
17                                                      _______________________________
18                                                      Honorable John C. Coughenour
19                                                      United States District Judge
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED MOTION AND [PROPOSED] ORDER                       GORDON      600 University Street
     EXTENDING ANSWER DEADLINE - 3                                 TILDEN     Suite 2915
     No. 2:21-cv-00112-JCC                                        THOMAS      Seattle, WA 98101
                                                                  CORDELL     206.467.6477
